Case:20-01184-TBM Doc#:1 Filed:06/17/20                Entered:06/17/20 15:24:59 Page1 of 14




                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO

In re                                  )
                                       )
BRUCE EDWIN HARRINGTON,                )               Case No. 20-10767-TBM
                        Debtor.        )               Chapter 13
                                       )
______________________________________ )
                                       )
WILLIAM WOLLRAB,                       )               Adv. Proc. No.
                        Plaintiff,     )
                                       )
v.                                     )
                                       )
BRUCE EDWIN HARRINGTON,                )
                        Defendant.     )

             COMPLAINT OBJECTING TO DISCHARGEABILITY OF DEBT


        William Wollrab, through counsel, respectfully submits his Complaint Objecting to the

Dischargeability of Bruce E. Harrington’s Debt to him, and states as follows:

                                         JURISDICTION

        1.     This Court has core jurisdiction over this action pursuant to 28 U.S.C. §157(b)(2) (I).

               This Court further has jurisdiction over matters arising in or related to a case under

               Title 11 pursuant to 28 U.S.C. §1334.

        2.     Debts within the ambit of 11 U.S.C. §523(a)(2) and (a)(4) are nondischargeable in

               Chapter 13 cases. In re Wine, 558 B.R. 438, 444 (Bankr.D.Colo. 2016).

        3.     Venue is proper pursuant to 28 U.S.C. §1409(a) as the above captioned Debtor filed

               for relief in Colorado.




                                                 -1-
Case:20-01184-TBM Doc#:1 Filed:06/17/20            Entered:06/17/20 15:24:59 Page2 of 14




                                         PARTIES

      4.    William Wollrab (“Mr. Wollrab”) is a creditor and party in interest in the underlying

            bankruptcy case of the Debtor. Mr. Wollrab resides at 220 Barlow Lane, Morro Bay,

            California 93442.

      5.    Bruce E. Harrington (“Debtor”) is the debtor in the underlying bankruptcy case who

            resides at 1407 Union Court, Superior, Colorado 80027.

                                GENERAL ALLEGATIONS

      6.    The Debtor filed for relief under Chapter 13 of Title 11 of the United States Code

            (“Bankruptcy Code”) on February 3, 2020 in this Court.

      7.    The Debtor has not yet received a discharge of any debts in his bankruptcy case.

      8.    The Debtor has not confirmed a Chapter 13 Plan as of the date of this Complaint.

      9.    At the time of filing, the Debtor identified himself as the member and/or manager of

            Fountain Formation Technologies, LLC (“FFT”). See Docket No. 1, p. 2.

      10.   The Debtor also scheduled an interest in Harrington Holdings, LLC and Mopezi,

            LLC. Id. at 18.

      11.   The Debtor scheduled the value of these companies at zero. Id. at 27.

      12.   The Debtor was the Managing Director of StoneSkins Pavers, LLC (“SSP”) in or

            around April of 2016.

      13.   The Debtor has also owned, controlled and/or managed many other companies prior

            to filing bankruptcy.

      14.   Pre-petition, the Debtor engaged in a pattern of concealment and misrepresentations

            with Mr. Wollrab and others, in a scheme to obtain loans for his personal benefit.


                                             -2-
Case:20-01184-TBM Doc#:1 Filed:06/17/20              Entered:06/17/20 15:24:59 Page3 of 14




      15.   The Debtor is the inventor of several patents for construction materials.

      16.   Over time, the Debtor caused the transfer of these patents to various companies he

            owned.

      17.   Each time the Debtor faced collection efforts by his creditors or if he needed

            investment monies, the Debtor fraudulently transferred his patents to a new

            company without adequate consideration and without satisfying the corporate

            formalities.

      18.   The Debtor has failed to keep adequate records for his companies and these transfers.

      19.   The Debtor is not and never has been a licensed securities broker, securities dealer,

            investment advisor or a broker dealer.

      20.   The Debtor does not hold any license to practice law, nor does he hold a license to

            practice before the US Patent and Trademark Office.

                           Wollrab Judgment and Agreements

      21.   Mr. Wollrab is a creditor of the Debtor by virtue of a pre-petition judgment against

            the Debtor issued by the District Court, Boulder County, State of Colorado (“State

            Court”), in Civil Action No. 08CV1210 (the “Civil Action”).

      22.   On January 13, 2009, the State Court issued a judgment in favor of Mr. Wollrab in

            the principal sum of $43,758.84 with post-judgment interest at 18% per annum

            (“Judgment”). A copy of the Judgment is attached as Exhibit 1 and incorporated

            herein.

      23.   As of the Petition Date, the Judgment had not been satisfied. The Judgment

            currently exceeds $225,000 with interest at the present time.


                                             -3-
Case:20-01184-TBM Doc#:1 Filed:06/17/20           Entered:06/17/20 15:24:59 Page4 of 14




      24.   The Judgment arises out of prior business dealings between Mr. Wollrab, the Debtor

            and certain companies which were owned and/or controlled by the Debtor.

      25.   From and after the Judgment, the Debtor engaged in various schemes to keep Mr.

            Wollrab at bay, including inducing Mr. Wollrab to loan monies to him and his

            companies.

A.    The FFT Agreement

      26.   On or about April 11, 2016, Mr. Wollrab and the Debtor, among others, entered into

            a Loan and Debt Agreement (“the FFT Agreement”). A copy of the FFT Agreement

            is attached as Exhibit 2 and incorporated herein.

      27.   Under the terms of the FFT Agreement, the Debtor acknowledged the Judgment

            entered against him. Id.

      28.   As part of the Debtor’s scheme to induce Mr. Wollrab to provide more funds, the

            Debtor solicited funds from Mr. Wollrab as a loan to FFT in the amount of $20,000

            and a loan to SSP in the sum of $20,000. Id.

      29.   In furtherance of his scheme to extract funds from Mr. Wollrab, the Debtor solicited

            Mr. Wollrab by offering him to convert the loans under the FFT Agreement to equity

            positions in both FFT and SSP. Id.

      30.   The Debtor also offered to secure Mr. Wollrab’s loans with a personal guaranty. A

            copy of the Debtor’s Personal Guaranty is attached as Exhibit 3 and incorporated

            herein.




                                            -4-
Case:20-01184-TBM Doc#:1 Filed:06/17/20            Entered:06/17/20 15:24:59 Page5 of 14




      31.   The Debtor also offered Mr. Wollrab collateral for such loans in the form of a

            Security Agreement signed by the Debtor. A copy of the Security Agreement is

            attached as Exhibit 4 and incorporated herein.

      32.   Mr. Wollrab properly perfected a lien on all assets of the Debtor by recording a

            Financing Statement with the Colorado Secretary of State on September 15, 2017 at

            Reception No. 20172086615.

      33.   At the time of the FFT Agreement, the Debtor represented to Mr. Wollrab that,

            among other things, FFT and SSP were solvent companies, they had sufficient assets,

            the value of their assets exceeded all indebtedness, that they were able to pay their

            debts as they became due and owing, and that they owned and/or controlled the

            Debtor’s patents. These statements were false.

      34.   Similarly, the Debtor represented to Mr. Wollrab that the Debtor’s assets exceeded

            his liabilities such that his personal guaranty would be of value to Mr. Wollrab.

            These statements were false.

      35.   In order to further induce Mr. Wollrab to make the loans to FFT and SSP, the Debtor

            offered to provide Mr. Wollrab a commission for locating further investors for FFT

            or SSP, as well as a sales commission from FFT.

      36.   Based upon the representations of the Debtor, Mr. Wollrab accepted the Debtor’s

            offers and loaned FFT and SSP the total sum of $40,000.

      37.   Mr. Wollrab’s acceptance is memorialized in the FFT Agreement.

      38.   FFT and SSP then jointly executed a Promissory Note in Mr. Wollrab’s favor for the

            $40,000 loan.


                                             -5-
Case:20-01184-TBM Doc#:1 Filed:06/17/20           Entered:06/17/20 15:24:59 Page6 of 14




      39.   All amounts owing under the FFT Agreement were due on or before May 1, 2018.

      40.   Neither the Debtor, FFT nor SSP made any payments to Mr. Wollrab from and after

            the FFT Agreement.

B.    The Mozepi Agreement

      41.   The Debtor continued his scheme inducing Mr. Wollrab to loan additional monies

            using another company, Mozepi, LLC.

      42.   In or around April 12, 206, Mr. Wollrab as lender and Mopezi, LLC as borrower

            entered into a Debt Agreement (“Mopezi Agreement”).

      43.   Under the Mozepi Agreement, Mr. Wollrab loaned the Debtor, through Mozepi, the

            sum of $90,000.

      44.   As collateral for the Mozepi Agreement, the Debtor executed a Security Agreement

            and Financing Statement between Mr. Wollrab as the secured party and the Debtor,

            as the borrower, or around April 12, 2016 ("Mopezi Security Agreement").

      45.   The Debtor further executed a Guaranty Agreement for Mr. Wollrab on or around

            April 12, 2016 ("Mopezi Guarantee"). A copy of the Mozepi Guaranty is attached

            hereto as Exhibit 5 and incorporated herein.

      46.   To induce Mr. Wollrab to make the loan to Mozepi, the Debtor made similar

            representations to Mr. Wollrab including, but not limited to, that Mozepi’s assets

            exceeded its liabilities, that Mozepi had funds and/or sources of funds to repay the

            indebtedness, and that Mozepi was adequately capitalized. These statements were

            false.

      47.   All amounts owing under the Mozepi Agreement were due on or before May 1, 2018.


                                            -6-
Case:20-01184-TBM Doc#:1 Filed:06/17/20             Entered:06/17/20 15:24:59 Page7 of 14




      48.    Neither the Debtor nor Mozepi made any payments to Mr. Wollrab from and after

             the Mozepi Agreement.

      49.    In connection with the Mozepi Agreement, the Debtor offered to and made Mr.

             Wollrab a member in the Company.

      50.    The Debtor provided Mr. Wollrab with a membership interest in Mozepi

             representing 31,85% of the outstanding membership interests to induce Mr.

             Wollrab’s investment with the company.

C.    Additional Borrowings

      51.    In addition to the FFT Agreements and the Mopezi Agreements, the Debtor also

             induced Mr. Wollrab to make additional loans.

      52.    On or about October 2, 2017, the Debtor executed a Purchase Order Loan Agreement

             ("PO Loan Agreement") by which the Debtor borrowed an additional $20,000 from

             Mr. Wollrab with interest accruing at the rate of 20%.

      53.    As of August of 2018, the Debtor had repaid only $3,000 of the PO Loan Agreement

             debt. The Debtor owes $46,333 under the PO Loan Agreement to Mr. Wollrab.

      54.    The Debtor made similar representations to Mr. Wollrab at the time of the PO Loan

             Agreement as to his personal financial affairs, including that the Debtor was solvent,

             that his assets exceeded his liabilities and that he had sources of funds to repay the

             debt. These statements were false.

D.    Transfer of Assets




                                              -7-
Case:20-01184-TBM Doc#:1 Filed:06/17/20             Entered:06/17/20 15:24:59 Page8 of 14




      55.    From and after the FFT Agreement, the Mozepi Agreement and the PO Loan

             Agreement, the Debtor engaged in a scheme to stymy Mr. Wollrab’s efforts to collect

             all sums due.

      56.    These schemes included, but were not limited to, moving his patents between his

             companies, and other companies he controlled, offering the patents as security to

             other companies and investors without Mr. Wollrab’s consent or knowledge, and

             liquidating his companies without observing the required corporate formalities under

             Colorado law.

      57.    For instance, the Debtor shut down FFT at some point pre-petition. The Debtor has

             failed to provide any responsive documents on this shut down following Mr.

             Wollrab’s subpoena.

      58.    Similarly, the Debtor represented that the value of Harrington Holdings, LLC was

             zero as it held no assets.     Yet, according to the accountant for DecoArmor

             Technologies, Inc., and Product Development Company, Harrington Holdings is the

             majority shareholder of these companies.

      59.    The Debtor continues to work for DecoArmor Technologies on a purported

             consultant basis. Yet, upon information and belief, DecoArmor Technologies is

             using the Debtor’s patents or technology derivative of such patents.

      60.    Similarly, the Debtor has performed work for other persons and companies,

             including assisting with the registration of patents, and raising investor funds.

E.    Violation of Colorado’s Securities Laws




                                              -8-
Case:20-01184-TBM Doc#:1 Filed:06/17/20             Entered:06/17/20 15:24:59 Page9 of 14




      61.   The Debtor sold unregistered and unlicensed securities to Mr. Wollrab in Colorado

            in violation of Colorado’s securities laws, including the FFT Agreement.

      62.   Colorado's statutory definition of the term “security” includes “any note ... evidence

            of indebtedness ... participation in any profit sharing agreement ... investment

            contract ... or, in general, any interest or instrument commonly known as a security

            ....” Colo.Rev.Stat § 11–51–201(17) (2019). The definition is virtually identical to

            the definition of “security” in the federal securities act. See 15 U.S.C. § 77b(1). The

            broad scope of the statutory definition evinces “a legislative intent to provide the

            flexibility needed to regulate the various schemes devised by those who seek to use

            the money of others with the lure of profits.” Lowery v. Ford Hill Investment

            Company, 192 Colo. 125, 130, 556 P.2d 1201,1205 (1976).

      63.   A promissory note falls squarely within the language of Colorado’s Securities Act.

            People v. Milne, 690 P.2d 829, 833 (Colo. 1984). See also, Lowery v. Ford Hill

            Investment Company, 192 Colo. at 130, 556 P.2d at 1205.

      64.   “The touchstone of a security is the presence of an investment in a common

            enterprise that is premised on a reasonable expectation of profits to be derived from

            the entreprenurial or managerial efforts of others.” People v. Milne, 690 P.2d 829,

            833 (citing United Housing Foundation v. Forman, 421 U.S. 837, 852 (1975); SEC

            v. W.J. Howey Company, 328 U.S. 293, 298-99 (1946); Lowery, 192 Colo. at 130,

            556 P.2d at 1205).




                                              -9-
Case:20-01184-TBM Doc#:1 Filed:06/17/20             Entered:06/17/20 15:24:59 Page10 of 14




      65.   As in People v. Milne, supra, Mr. Wollrab entrusted his money with the Debtor in

            return for “investment notes.” Mr. Wollrab expected to receive periodic payments

            of interest on his notes together with repayment of the principal amount.

      66.   The Debtor also offered Mr. Wollrab additional terms of repayment, collateral and

            other sources of payments to induce Mr. Wollrab to retain his notes, to encourage

            further loans, and to attract additional loans with a favorable return.

      67.   Mr. Wollrab also invested with the Debtor and his companies to receive profits from

            FFT and SSP.

      68.   Moreover, the source of repayment to Mr. Wollrab was dependent upon the

            continuing operation and success of FFT, SSP and Mozepi, among others.

      69.   Should the FFT, SSP and/or Mozepi become insolvent or sustain substantial financial

            losses, as is actually the case, the source of the funds from which payment was to be

            made to Mr. Wollrab was be lost.

      70.   Further, Mr. Wollrab’s expectation of profits from FFT and SSP derived solely from

            the managerial efforts of others, including the Debtor.

      71.   In other words, payment of Mr. Wollrab’s loans depended solely upon the ability of

            the Debtor and others to successfully manage and operate the companies.

      72.   Mr. Wollrab had no ability to control or manage the funds he invested or otherwise

            ensure that their promised return was actually paid.

      73.   Colorado’s Securities Act makes it unlawful for any person to offer or sell any

            security in Colorado unless it is registered, the security is exempted under certain

            provisions, or the security is a federally covered security. Colo.Rev.Stat. §11-51-301


                                             -10-
Case:20-01184-TBM Doc#:1 Filed:06/17/20             Entered:06/17/20 15:24:59 Page11 of 14




      74.   Colorado’s Securities Act also does not allow a person to transact business in

            Colorado as a broker-dealer, or sales representative unless licensed or exempt from

            licensing. Colo.Rev.Stat. §11-51-401(1).

      75.   Similarly, Colorado forbids a person acting as an investment advisor unless such

            person is licensed. Id. §11-51-401(1.5).

      76.   One of the purposes of the licensing requirement under Colorado’s Securities Act is

            to protect the public from the financial insecurity and fraudulent activities of persons

            regularly engaged in the sale of securities. H.L. Shaffer and Company v. Prosser, 99

            Colo. 335, 62 P.2d 1161 (1936). The purpose is similar to the purpose underlying the

            registration and disclosure provisions of the act. See Lowery, 192 Colo. at 133, 556

            P.2d at 1207.

      77.   The Debtor sold unregistered securities to Mr. Wollrab in the form of promissory

            notes as investments in FFT, SSP and Mozepi, among others.

      78.   The Debtor was not a licensed broker-dealer, sales representative or investment

            advisor at the time he offered the notes to Mr. Wollrab.

      79.   Under Colorado law, it is unlawful for any person in connection with the offer, sale

            or purchase of any security, directly or indirectly, to employ any device, scheme or

            artifice to defraud, to make any untrue statement of material fact or to omit a material

            fact, and/or to engage in any act, practice, or course of business which operates or

            would operate as a fraud or deceit upon any person. Colo.Rev.Stat §§11-51-

            501(1)(a), (1)(b) and (1)(b).




                                             -11-
Case:20-01184-TBM Doc#:1 Filed:06/17/20            Entered:06/17/20 15:24:59 Page12 of 14




      80.   Any person who sells a security in violation of Colorado law is liable to the person

            buying the security from such seller for the consideration paid for the security,

            together with interest at the statutory rate from the date of payment and reasonable

            attorneys fees. Colo.Rev.Stat §11-51-604(1).

      81.   Mr. Wollrab relied on the Debtor’s representations of his assets, as well as the

            Debtor’s representations as to the financial health of FFT, SSP, and Mozepi, among

            others, to make the investments set forth above.

      82.   As a direct and proximate cause of the Debtor’s fraud, including false and misleading

            statements of material fact, Mr. Wollrab has been damaged in an amount exceeding

            $300,000.

                            FIRST CLAIM FOR RELIEF
              (Determination of Dischargeability, 11 U.S.C. §523(a)(2)(A))

      83.   Mr. Wollrab incorporates by reference the statements and allegations contained in

            the preceding paragraphs as though more fully set forth in this Claim for Relief.

      84.   The Debtor obtained money and property from and incurred debts and liabilities to

            Mr. Wollrab by false pretenses, false representations, or actual fraud.

      85.   The Debtor’s fraudulent schemes and violations of Colorado’s Securities Act

            induced Mr. Wollrab to make investments in FFT, SSP and Mozepi, among others.

      86.   As a direct and proximate result of the Debtor’s actions and/or failures to act, Mr.

            Wollrab has been damaged in an amount to be proven at trial or hearing.

      87.   Pursuant to 11 U.S.C. §§ 523(a)(2)(A) and 1328(a)(2), the Debtor’s indebtedness and

            liabilities to Mr. Wollrab is nondischargeable.




                                            -12-
Case:20-01184-TBM Doc#:1 Filed:06/17/20                Entered:06/17/20 15:24:59 Page13 of 14




        WHEREFORE, Mr. Wollrab respectfully requests that this Court enter judgment in his favor

 and against the Debtor determining that all sums due and owing to Mr. Wollrab by the Debtor are

 excepted from the Debtor's discharge under the provisions of 11 U.S.C. §§523(a)(2)(A) and

 1328(a)(2), for Mr. Wollrab’s costs, including reasonable attorneys' fees, as provided by law and/or

 agreement, and for such other and further relief as the Court deems appropriate.

                               SECOND CLAIM FOR RELIEF
                     (Determination of Dischargeability 11 U.S.C. §523(a)(4))

        88.     Mr. Wollrab incorporates by reference the statements and allegations contained in

                the preceding paragraphs as though more fully set forth in this Claim for Relief.

        89.     The Debtor obtained money property from Mr. Wollrab by fraud or defalcation

                which acting in a fiduciary capacity, embezzlement and/or larceny as more fully set

                forth above.

        90.     The Debtor’s fraudulent schemes and violations of Colorado’s Securities Act

                induced Mr. Wollrab to make investments in FFT, SSP and Mozepi, among others.

        91.     As a direct and proximate result of the Debtor’s actions and/or failures to act, Mr.

                Wollrab has been damaged in an amount to be proven at trial or hearing.

        92.     Pursuant to 11 U.S.C. §§523(a)(4) and 1328(a)(2), the Debtor’s indebtedness and

                liabilities to Mr. Wollrab is nondischargeable.

        WHEREFORE, Mr. Wollrab respectfully requests that this Court enter judgment in his favor

 and against the Debtor determining that all sums due and owing to Mr. Wollrab by the Debtor are

 excepted from the Debtor’s discharge under the provisions of 11 U.S.C. §§523(a)(4) and 1328(a)(2),

 for Mr. Wollrab’s costs, including reasonable attorneys' fees, as provided by law and/or agreement,

 and for such other and further relief as the Court deems appropriate.

                                                -13-
Case:20-01184-TBM Doc#:1 Filed:06/17/20    Entered:06/17/20 15:24:59 Page14 of 14




 DATED: June 17, 2020.                     Respectfully submitted,
                                           BUECHLER LAW OFFICE, LLC

                                           K. Jamie Buechler
                                           ___________________________
                                           K. Jamie Buechler, #30906
                                           999 18th Street, Suite 1230-S
                                           Denver, Colorado 80202
                                           Tel: 720-381-0045
                                           Fax: 720-381-0382
                                           Jamie@KJBlawoffice.com




                                    -14-
